DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19, 23-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2019 (elected Species I – Figures 1-14, 26-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-13, 15, 20, 22, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-280400 (400) in view of Fofonoff US Pub. 2008/0128668.

With respect to claim 1, 400 discloses a winch apparatus that is adapted for pulling and steering a wheeled device up and down an incline, the winch apparatus comprising: 
a first motorized retractor (22 for 34L, 34L) having a first motor (22 for 34L) for retracting a first restraint (34L) at a left side of the wheeled device; 
a second motorized retractor (22 for 34R, 34R) having a second motor (22 for 34R) for retracting a second restraint (34R) at a right side of the wheeled device; and, 
a controller (111) for the first and second motors, the controller being capable of operating the first and second motors at different speeds in response to a directional input (para 0022 winches operate independently), the directional input comprising one or more from the group including a forward directional input, a rearward directional input, a left directional input, and a right directional input (at least one input for winding or unwinding).
400 additionally discloses the winches being controlled independently by switches 112 and 113 and having speed differential induced based on tilts of the wheeled device between 21L and 21R see para 0040, 0043.

400 does not disclose an input device with a multi-axis controller for providing a lateral directional input, the lateral directional input being the left directional input or the right directional input, 
wherein the controller is programmed to respond to the lateral directional input by increasing a speed of one of the first and second motor, decreasing a speed of the other of the first and second motor, or both increasing the speed of one of the first and second motor and decreasing the speed of the other of the first and second motor, whereby the controller is adapted to steer the wheeled device up and down the incline.  

However, the combination of 400 in view of Fofonoff discloses: 
an input device (16 in Figure 7 of Fofonoff) with a multi-axis controller (joystick 17 of Fofonoff) for providing a lateral directional input (directional input), the lateral directional input being a left directional input or a right directional input (input for left and right motors of 12, 13, 22), 
wherein the controller (111 of 400 or 25 of Fofonoff) is programmed to respond to the left directional input by increasing a speed of the first motor ((para 0040)), decreasing a speed of the second motor, or both increasing the speed of the first motor and decreasing the speed of the second motor (para 0040) and 
and to respond to the right directional input by increasing the speed of the second motor (para 0040), decreasing the speed of the first motor (para 0040), or both increasing the speed of the second motor and decreasing the speed of the first motor (para 0040), whereby the controller (111 of 400) is adapted to create a differential in the speeds (para 0040) of the first and second motors and to thereby steer (steered by controlling speeds of motors) the wheeled device up and down the incline. 

2. (previously amended) The winch apparatus of claim 1, wherein the controller (111) is programmed to respond to the forward (input for retractors to pull both motors) and the rearward directional input (input to release retractors) by activating the first and second motors (22), whereby the controller is adapted to cause the wheeled device to move in a forward direction up the incline and a downward direction down the incline, respectively.  

3. (currently amended) The winch apparatus of claim 2, wherein a magnitude of the speed of the first and second motors is controlled proportionally to a magnitude of the forward directional input (magnitude is match with the input [input can be 1 directional input to motor speed]).  

5. (previously amended) The winch apparatus of claim 10, wherein a magnitude of a differential speed between the first and second motors is controlled proportionally to a magnitude of the lateral directional input.  

6. (previously amended) The winch apparatus of claim 10, wherein the first and second motorized retractors comprise a first and second ratcheted spool (62) and a first and second locking pawl (63), wherein the first and second locking pawl are moveable via a first and second powered release mechanisms (81) to an unlocked position whereby the first and second restraint can be unwound from the first and second ratcheted spool.  

9. (currently amended) The winch apparatus of claim 1, wherein the controller is electrically connected to and in communication with the first motorized retractor, the second motorized retractor, and the input device.  

10. (previously amended) The winch apparatus of claim 9, wherein the controller is a programmable motor controller.  

11. (previously amended) The winch apparatus of claim 6, wherein the controller is programmed to respond to an input to place the winch apparatus in a release mode by placing the first and second locking pawls (63) in the unlocked position, activating the first and second motor in a reverse direction for a predetermined amount of time (determined by operator), and placing the first and second locking pawls in the engaged position after the predetermined amount of time has lapsed.  

12. (previously amended) The winch apparatus of claim 6, wherein the controller is programmed to respond to an input to place the winch apparatus in a loading mode by placing or verifying that the first and second locking pawls (63) are in the engaged position and activating at least one of the first and second motors in a forward direction.  

13. (previously amended) The winch apparatus of claim 10, wherein the controller is programmed to respond to an input to place the winch apparatus in a dock mode by activating the first and second motors in a forward direction for a predetermined period of time (pulling mode determined by operator).  

15. (currently amended) The winch apparatus of claim 10, wherein the controller is programmed to respond to an input to place the winch apparatus in an unloading mode by activating the first and second motors in a forward direction for a short period of time, placing the first and second locking pawls in the unlocked position, and activating the first and second motors in a reverse direction.  

With respect to claims 16-18, 400 discloses the winch apparatus of claim 1, the first motorized retractor further includes a spool (31). 
400 does not disclose a restraint sensor, wherein at least a portion of the first restraint is wound around the spool and the restraint sensor is configured to detect a diameter of the first restraint that is coiled on the spool; [claim 17] wherein the restraint sensor comprises a roller member that rides on the surface of the first restraint; [claim 18] wherein the restraint sensor is configured to use optics.  

However, the Examiner takes Official Notice it was known in the winch art to have a restraint sensor being a roller member or optics.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of 400 with the sensor for the purpose of measuring the diameter of the coils on the spool for increasing efficiency of the winch.

20. (previously amended) The winch apparatus of claim 9 wherein the input device (combination) includes a dead-man button (combination discloses input not being movable without input device) that is configured to serve as an interlock, preventing operation of the first and second motors, when released.  

22. (currently amended) The winch apparatus of claim 1, wherein the multi-axis controller is a thumbstick (combination).  

27. (currently amended) A method for using the winch apparatus of claim 1 comprising the steps of: securing the first and second restraints between the front of the wheeled device and a point above the incline; applying the forward directional input to the multi-axis controller of the input device, whereby the controller activates the first and second motors and causes the wheeled device to move in a forward direction up the incline; and, applying the lateral directional input to the multi-axis controller of the input device, whereby the controller increases the speed of one of the first and second motor, decreases the speed of the other of the first and second motor, or both increases the speed of one of the first and second motor and decreases the speed of the other of the first and second motor, and whereby the controller steers the device up the incline (joystick of combination allows for one or both motor manipulation).  

Claims 14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-280400 (400) in view of Fofonoff US Pub. 2008/0128668 in view of Cardona US Pub. 2003/0190208.

With respect to claim 14, 400 discloses the winch apparatus of claim 10, except wherein the controller is programmed to monitor a current being provided to the motors and to respond to an input to place the winch apparatus in a dock mode by activating the first and second motors in a forward direction until the current reaches a predetermined value.  

However, Cardona discloses wherein the controller is programmed to monitor a current [paragraph 0058 current is measured) being provided to the motors and to respond to an input to place the winch apparatus in a dock mode by activating the first and second motors in a forward direction until the current reaches a predetermined value (value determined from operator).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of 400 with the teaching of Cardona for the purpose of being able to improve motor efficiency for better steering.

With respect to claim 28, the combination of 400 in view of Fofonoff discloses the method of claim 27 except further comprising the steps of: after the wheeled device is steered up the incline and into a vehicle, securing a third restraint and a fourth restraint to a rear of the wheeled device; and, instructing the controller to activate the first and second motors in a forward direction to tension to first, second, third, and fourth restraints.

However, Cardona discloses after the wheeled device is steered up the incline and into a vehicle, securing a third restraint (18) and a fourth restraint (16) to a rear of the wheeled device; and, instructing the controller to activate the first and second motors in a forward direction to tension to first, second, third, and fourth restraints.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of 400 with the teaching of Cardona for the purpose of improving securement of the wheelchair going up and down the ramp.

 Allowable Subject Matter
Claims 7-8 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Cardona US Pub. 2003/0190208 teaches retractors and a controller but does not specifically disclose wherein the first and second powered release mechanisms comprise a first and second nut that traverse a range along a length of a first and second rotatable threaded shaft that are powered by a first and second gear motor, wherein, at a first end of the range, the first and second nut are configured to engage with and push the first and second locking pawl out of engagement with the first and second ratcheted spool, and at a second end of the range, the first and second nut are configured to allow the first and second locking pawl to engage with a first and second sprocket of the first and second ratcheted spool.  

Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive. 

The applicant argues on page 11, the prior art of record JP2006-280400 in view Fofonoff does not disclose steering or turning of the load as the controller Is not modifying the motor speeds for differential in motor speeds (torque).  
However, the prior art motors can increase and decrease depending on operator discretion (see para 0040, 0043) thus causing a speed differential to account for the tilt of the wheeled device.  Additionally, the increasing and decreasing of the motors allows for steering of the wheeled device up a ramp.  
The applicant argues on page 14-15, the prior art of record JP2006-280400 in view Fofonoff would be non-functional or Fofonoff would destroy the intended function. 
However, the combination of the prior art teaching conveniently allows the operator to have a joystick with multi-axis to further aid in the operation of the winding of the winches.  The primary reference has already taught using a control to adjust the winching speeds.  How then can teaching a joystick destroy the primary reference from operating as intended?   The controller of the prior art is more so adding the structure of having a multi-axis controller.  As such, this type of controller would more efficiently allow the operator to control the motors better.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E GALLION/Examiner, Art Unit 3654